Title: To George Washington from Samuel Shaw, 2 January 1790
From: Shaw, Samuel
To: Washington, George


          
            Sir,
            Boston, 2d January 1790.
          
          On the 26 January 1786, the then Congress of the United States did me the honor to appoint me their Consul at Canton in China, where I resided till the 20 January 1789, at which time I embarked on my return to America. Being about to go again to that Country, I do myself the honor, Sir, to request, if it be not incompatible with any present public arrangement, that I may be favored with the same appointment, and a new commission, under our present happy government. Though neither salary nor perquisites were annexed to the office, yet the respect to be derived from such a mark of the confidence and esteem of the United States renders it to me, who have experienced the good effect of it, an object truly desirable. I have the honor to be most respectfully, Sir, Your most obedient and very humble servant
          
            S. Shaw
          
        